TYSON, Judge.
As directed by the opinion of this court, Scott v. State, 460 So.2d 1375 (Ala.Crim. App.1984), the Circuit Court of Baldwin County, Alabama, has conducted a new sentencing hearing and sentenced the appellant to one year in the county jail and, further, to be given credit for the time previously served in this cause.
The appellant was originally convicted of theft in the second degree and sentenced as a habitual felony offender to life imprisonment in the penitentiary. The Supreme Court of Alabama determined that under the evidence in this cause the appellant could only be convicted of theft in the third degree and not theft in the second degree. The cause was then remanded to this court for appropriate judgment in accordance with this opinion. Scott v. State, 460 So.2d 1371 [1984] as modified on rehearing [Ms. 82-1076, September 14, 1984], We therefore reverse the second degree theft conviction, as directed by the Supreme Court of Alabama, but affirm the conviction for third degree theft and the sentence of one year imprisonment in the county jail as imposed by the Circuit Court of Baldwin County on November 6, 1984, as shown by its remand filed in this court on November 9, 1984.
REVERSED IN PART; AFFIRMED AFTER REMAND.
All the Judges concur.